RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                       2    Aeroquip-Vickers v. Commissioner           No. 01-2741
        ELECTRONIC CITATION: 2003 FED App. 0370P (6th Cir.)
                    File Name: 03a0370p.06                                                  _________________
                                                                                                 COUNSEL
UNITED STATES COURT OF APPEALS
                                                                         ARGUED:        Frank P. Cihlar, UNITED STATES
                  FOR THE SIXTH CIRCUIT                                  DEPARTMENT OF JUSTICE, APPELLATE SECTION,
                    _________________                                    TAX DIVISION, Washington, D.C., for Appellant. Thomas
                                                                         V.M. Linguanti, BAKER & McKENZIE, Chicago, Illinois,
 AEROQUIP-VICKERS, INC. AND X                                            for Appellee. ON BRIEF: Frank P. Cihlar, Joel L.
 SUBSIDIARIES, f/k/a Trinova     -                                       McElvain, UNITED STATES DEPARTMENT OF
                                 -                                       JUSTICE, APPELLATE SECTION, TAX DIVISION,
 Corp. and Subsidiaries,                                                 Washington, D.C., for Appellant. Thomas V.M. Linguanti,
                                 -   No. 01-2741
           Petitioner-Appellee, -                                        Frederick E. Henry III, Robert S. Walton, BAKER &
                                  >                                      McKENZIE, Chicago, Illinois, for Appellee.
                                 ,
            v.                   -                                         GIBBONS, J., delivered the opinion of the court, in which
                                 -                                       DUGGAN, D. J., joined. CLAY, J. (pp. 19-41), delivered a
 COMMISSIONER OF INTERNAL        -                                       separate dissenting opinion.
 REVENUE,                        -
        Respondent-Appellant. -                                                             _________________
                                 -
                                N                                                               OPINION
On Appeal from a Decision of the United States Tax Court.                                   _________________
No. 02931-94—Mary Ann Cohen, Chief Tax Court Judge.
                                                                           JULIA SMITH GIBBONS, Circuit Judge. In 1986,
                     Argued: April 30, 2003                              petitioner-appellee Aeroquip-Vickers, Inc. (formerly known
                                                                         as Trinova Corporation, and operating as the Libbey-Owens-
             Decided and Filed: October 20, 2003                         Ford Company (LOF) at the time), transferred all of its assets
                                                                         relating to a glass manufacturing business, including property
        Before: CLAY and GIBBONS, Circuit Judges;                        for which it had previously claimed investment tax credits
                 DUGGAN, District Judge.*                                (ITCs) under former 26 U.S.C. § 38 (Section 38 property),
                                                                         into a wholly-owned subsidiary, LOF Glass, Inc. (LOF
                                                                         Glass). LOF then transferred LOF Glass to one of its
                                                                         shareholders, Pilkington Holdings, in return for Pilkington
                                                                         Holdings’ shares in LOF. LOF treated this transaction as a
                                                                         corporate reorganization under 26 U.S.C. § 368(a)(1)(D) and
                                                                         accordingly did not recognize any gain or loss from the
                                                                         exchange on the consolidated federal income tax return for
    *
     The Honorable Patrick J. Duggan, United States District Judge for   1986 that it filed together with LOF Glass. LOF also did not
the Eastern District of Michigan, sitting by designation.

                                  1
No. 01-2741         Aeroquip-Vickers v. Commissioner           3   4      Aeroquip-Vickers v. Commissioner            No. 01-2741

report any recaptured ITCs from the transaction, as would be           directors were associated with Pilkington. In late 1985,
required by former 26 U.S.C. § 47(a)(1) upon the disposition           Pilkington approached LOF and began negotiations
of Section 38 property before the end of the property’s                concerning the possibility of acquiring the glass business.
estimated useful life.
                                                                         Earlier that year, on July 25, 1985, the board of
  In 1993, the Commissioner of Internal Revenue (CIR)                  directors of LOF approved the transfer of the glass
asserted a deficiency against LOF for LOF’s failure to include         business to a wholly owned subsidiary for valid business
ITC recapture in income under former 26 U.S.C. § 47(a)(1)              reasons. On February 19, 1986, LOF Glass, Inc. was
on its 1986 consolidated tax return. Trinova petitioned the            incorporated as a wholly-owned subsidiary of LOF. On
United States Tax Court for a redetermination of the                   March 6, 1986, a “Transfer and Assumption Agreement,”
deficiency. The Tax Court held that neither the transfer of the        amended on April 25, 1986, transferred to LOF Glass,
property from LOF to LOF Glass nor the change in ownership             Inc., all assets associated with the LOF Glass Division,
of LOF Glass was a disposition of Section 38 property under            including inventories and receivables, effective
26 U.S.C. § 47, and that Trinova thus had no recapture                 retroactively to February 19, 1986. These assets also
obligations. CIR appealed. For the reasons set forth below,            included section 38 assets upon which LOF had
we reverse the decision of the Tax Court.                              previously claimed ITCs. Petitioner took no formal
                                                                       action contemplating the liquidation of LOF Glass, Inc.,
                              I.                                       in the event that the acquisition by Pilkington did not
                                                                       take place.
  The facts are not disputed. Pursuant to Tax Court Rule
91(a), the parties submitted a Stipulation of Facts, which the           On March 7, 1986, LOF, Pilkington, and Pilkington
Tax Court summarized as follows:                                       Holdings entered into an agreement, amended on
                                                                       April 28, 1996, whereby LOF would transfer all of its
    Petitioner, an accrual basis taxpayer . . . changed its            shares of LOF Glass, Inc., to Pilkington Holdings in
  name to Trinova from the Libbey-Owens-Ford Company                   exchange for all of the shares of petitioner held by
  (LOF) on July 31, 1986. Petitioner timely filed a                    Pilkington Holdings. On April 28, 1996, Pilkington
  consolidated Federal income tax return with certain of its           Holdings exchanged 4,064,550 shares of LOF for the
  subsidiaries for the years at issue with the Internal                shares of LOF Glass, Inc. LOF Glass, Inc., continued to
  Revenue Service Center, Cincinnati, Ohio, or the Internal            operate the glass business as a subsidiary of Pilkington
  Revenue Service office in Toledo, Ohio. Petitioner was               Holdings and used the section 38 assets in its trade or
  engaged in the fluid power and plastics businesses and               business.
  the manufacture of glass. The glass business was
  referred to as “LOF Glass Division.”                                   The parties have stipulated that petitioner recognized
                                                                       no gain or loss upon the transaction whereby its glass
    One of LOF’s largest shareholders was Pilkington                   business was transferred to LOF Glass, Inc., pursuant to
  Brothers (Pilkington), an English company, which owned               the provisions of section 351 or sections 354, 355, and
  29 percent of petitioner’s common stock through its                  368(a)(1)(D) (except as required by such sections or
  wholly owned U.S. subsidiary, Pilkington Holdings, Inc.              section 357(c)), and that pursuant to section 355 neither
  (Pilkington Holdings). Two of petitioner’s fourteen                  petitioner nor Pilkington Holdings recognized any gain
No. 01-2741         Aeroquip-Vickers v. Commissioner            5   6    Aeroquip-Vickers v. Commissioner             No. 01-2741

  or loss upon the exchange of LOF Glass, Inc., shares for             Under former 26 U.S.C. §§ 38 and 46, a taxpayer who
  the LOF shares.                                                   acquired certain machinery and equipment for use in its trade
                                                                    or business (Section 38 property) was allowed a credit against
    Before February 19, 1986, income, deductions, and               its income tax liability in an amount equal to a percentage of
  credits with respect to the LOF Glass Division were               his investment (the ITC). However, under former 26 U.S.C.
  included in petitioner’s return. From February 19, 1986,          § 47, the ITC was limited to property that the taxpayer used
  through April 28, 1986, deductions and credits with               in its trade or business for most of the property’s useful life.
  respect to LOF Glass, Inc. (the subsidiary), were                 If the taxpayer disposed of Section 38 property before the end
  included as part of petitioner’s consolidated return. After       of the useful life, then the taxpayer was required to recapture
  April 28, 1986, LOF Glass, Inc., was no longer part of            the ITC and increase its tax liability. See 26 U.S.C.
  petitioner, petitioner’s affiliated group, or petitioner’s        § 47(a)(1). The stated purpose of this provision was “[t]o
  consolidated Federal income tax return.                           guard against a quick turnover of assets by those seeking
                                                                    multiple credit.” S. Rep. No. 1881, 87th Cong., 2d Sess. 11
    On its 1986 consolidated return, petitioner did not             (1962).
  include any amount of ITC recapture with respect to the
  LOF Glass, Inc., section 38 assets. Respondent                       Determining that Trinova was not liable for ITC recapture,
  determined that a $5,718,749 ITC recapture arose from             the Tax Court emphasized that “the transactions herein took
  the April 1986 transaction. Petitioner does not dispute           place in the consolidated return context.” Section 1.1502-
  the amount of the ITC recapture. . . .                            3(f)(2)(i) of the Consolidated Return Regulations (CRR)
                                                                    states that “a transfer of section 38 property from one member
   On November 26, 1993, CIR issued a notice of deficiency          of the group to another member of such group during a
to Trinova, stating that Trinova had understated its tax            consolidated return year shall not be treated as a disposition
liabilities on the consolidated income tax returns that it had      or cessation within the meaning of section 47(a)(1).”
filed with its subsidiaries between 1985 and 1988. On               Defending the Tax Court’s application of this provision to the
February 18, 1994, Trinova filed a petition with the Tax Court      facts in this case, Aeroquip-Vickers observes that “[a]fter
contesting the deficiencies, including CIR’s recapture of ITCs      [LOF] transferred the LOF Glass Division business . . . to
under 26 U.S.C. § 46. On February 27, 1997, the Tax Court           LOF Glass including some section 38 property, LOF Glass
found in favor of Trinova on the issue of the recapture of the      continued to use the section 38 property while a member of
ITCs. On October 1, 2001, the Tax Court entered a decision          the [LOF] affiliated group,” and thus asserts that the “transfer
disposing of all claims of all parties. CIR timely filed a notice   of the section 38 property to LOF Glass . . . was a non-event
of appeal.                                                          under section 47; there was no ‘disposition’ of section 38
                                                                    property.” In addition, Aeroquip-Vickers argues that “this
                               II.                                  non-event for section 37 purposes did not metamorphose into
                                                                    an ITC recapture event merely because LOF glass ultimately
  The Tax Court’s application of law to the fully stipulated        left the [LOF] affiliated group” since “LOF Glass continued
record is reviewed de novo. See Friedman v. Comm’r, 216             to use the section 38 property up to and following the time
F.3d 537, 541 (6th Cir. 2000).                                      that LOF Glass left the [LOF] affiliated group.” Aeroquip-
                                                                    Vickers thus claims that “there would be no recapture event
No. 01-2741         Aeroquip-Vickers v. Commissioner           7   8      Aeroquip-Vickers v. Commissioner               No. 01-2741

unless or until LOF Glass disposed of the section 38               corporation S. P and S file a consolidated federal income tax
property.” (emphasis in brief).                                    return. A and B, equal owners of P, decide to split the
                                                                   business into two independent corporations, one owned by A
  In support of its decision, the Tax Court relied upon CRR        and the other owned by B. To achieve this, “P transferred all
§ 1.1502-3(f)(3), which provides the following examples:           the assets of one of the businesses necessary to conduct the
                                                                   trade or business, including section 38 property, to S solely in
  Example (1). P, S, and T file a consolidated return for          exchange for additional shares in S and immediately
  calender year 1967. In such year S places in service             thereafter distributed all the stock of S to A. . . . A
  section 38 property having an estimated useful life of           surrendered all its stock in P as part of the transaction.” Id.
  more than 8 years. In 1968, P, S, and T file a                   Revenue Ruling 82-20 states that:
  consolidated return and in such year S sells such property
  to T. Such sale will not cause section 47(a)(1) to apply.            When there is no intention at the time of transfer to keep
                                                                       the property within the consolidated group, the
                               ***                                     transaction should be viewed as a whole and not as
                                                                       separate individual transactions. . . . Because the transfer
  Example (3). Assume the same facts as in example (1),                of the section 38 property from P to S is a step in the
  except that P, S, and T continue to file consolidated                planned transfer of the property outside the group, the
  returns through 1971 and in such year T disposes of the              exception in section 1.1502-3(f)(2)(i) of the regulations
  property to individual A. Section 47(a)(1) will apply to             does not apply to this transaction. Therefore, the transfer
  the group . . .                                                      from P to S is a disposition under section 47(a)(1) of the
                                                                       Code.
                               ***
                                                                   Id.
  Example (5). Assume the same facts as in example (1),
  except that in 1969, P sells all the stock of T to a third          Rejecting CIR’s position, the Tax Court concluded that
  party. Such sale will not cause section 47(a)(1) to apply.       “Example 5 and not Rev. Rul. 82-20 . . . provides the key to
                                                                   decision herein.” Trinova Corp. v. Comm’r, 108 T.C. 68, 77
The Tax Court first noted that “the mere transfer of section 38    (1997). The Tax Court acknowledged that both the Second
assets within a consolidated group does not trigger recapture”     Circuit in Salomon Inc. v. United States, 976 F.2d 837 (2d
and then added that Example 5 illustrated that “the transfer of    Cir. 1992) and the Ninth Circuit in Walt Disney Inc. v.
the stock of [LOF Glass] to Pilkington Holdings would not          Comm’r, 4 F.3d 735 (9th Cir. 1993), cases involving “factual
trigger the recapture of such credit.” Trinova Corp. v.            situation[s] substantially similar to that involved herein,” had
Commissioner, 108 T.C. 68, 73 (1997) (emphasis added).             reached the opposite conclusion. However, the Tax Court
  CIR argues that the Tax Court erred by failing to give           explained that
appropriate deference to Revenue Ruling 82-20. Revenue                 [w]ith all due respect, we disagree with both the result
rulings are official interpretations by the IRS which have been        and the reasoning of the Courts of Appeals. . . . We think
published in the Internal Revenue Bulletin. 26 CFR                     that the fact that the transfer of the assets and the transfer
§ 601.201(a)(6). Under the facts assumed by Revenue Ruling             of the stock occurred in the same, rather than different,
82-20, parent corporation P owns 100 percent of subsidiary
No. 01-2741          Aeroquip-Vickers v. Commissioner           9    10   Aeroquip-Vickers v. Commissioner            No. 01-2741

  taxable years does not provide a meaningful basis for                In substance, if not in form, the direct and the circuitous
  distinguishing Rev. Rul. 82-20 . . . from Example 5 of               transaction are the same. Each achieves a rapid transfer
  the regulations. . . . We think the Courts of Appeals for            of section 38 property outside the group. To distinguish
  the Second and Ninth Circuits accorded the ruling undue              between them would deny economic reality. Moreover,
  weight and that revenue rulings play a lesser role than the          such a holding would allow the common parent of a
  language of the opinions of those Courts of Appeals                  consolidated group, such as EMC, to move section 38
  seems to indicate.                                                   property outside the group without paying recapture
                                                                       taxes simply by first transferring the property to a
Trinova Corp., 108 T.C. at 76-77. The Tax Court also added             member subsidiary and then distributing the subsidiary’s
that in this case CIR “has stipulated that there was a business        stock to the third-party. Revenue Ruling 82-20’s
purpose, i.e. substance, to the transfer by petitioner to [LOF         requirement of recapture under these circumstances is not
Glass].” Id. at 78.                                                    unreasonable.
   In Salomon, Engelhard Minerals and Chemicals                                                        ***
Corporation (EMC) (later known as Salomon) developed a
plan to separate its marketing arm and its industrial divisions        The rapidity with which these components follow one
into two independent companies. 976 F.2d at 838. EMC                   another suggest that they are, in substance, parts of one
transferred the assets and liabilities of its industrial divisions     overall transaction intended to dispose of the section 38
to Porocel, an existing wholly owned subsidiary (later                 assets outside of the consolidated group. Revenue
renamed Engelhard Corporation (EC)). Id. In return, EMC                Ruling 82-20 further solidifies this inference by positing
received EC stock. Id. Four days later, EMC “[spun] off” EC            that there is “no intention at the time of transfer to keep
“by distributing all of its EC shares pro-rata to its                  the property within the consolidated group.” These
stockholders.” Id. The IRS determined that EMC would not               factual circumstances, timing and intent, differ from
recognize gain as a result of the transaction. Id. at 839.             those presented in CRR Example 5. They lead to the
However, the IRS also noted that “[c]ertain of the machinery,          conclusion that the two components are steps in a larger
equipment and other assets that EMC planned to transfer to             transaction which, when viewed as a whole, constitutes
EC qualified as section 38 property,” and concluded that the           a § 47(a)(1) “disposition.”
“transfer of this property to EC followed by a spin-off to
EMC shareholders [was] a ‘disposition’ which triggered               Id. at 842 (citations omitted).
§ 47(a) recapture.” Id. at 840. Salomon brought suit to
recover the recapture taxes paid. Id.                                   The reasoning and conclusion of the Second Circuit was
                                                                     subsequently adopted by the Ninth Circuit in Walt Disney. In
  The Second Circuit concluded that Revenue Ruling 82-20             that case, Retlaw, a predecessor of Walt Disney Inc. (Disney),
was not “unreasonable, nor inconsistent with prevailing law,”        developed a plan to separate its “Disney assets” (including the
and thus was “entitled to great deference.” Id. at 841. The          commercial rights to the name “Walt Disney” and two
Second Circuit explained that since a direct transfer of             attractions at Disneyland) from its “non-Disney assets” (two
Section 38 property was a disposition under 26 U.S.C.                television stations, a cattle ranch, and several agricultural
§ 47(a)(1), “the more circuitous transfer by way of another          properties), and then allow Walt Disney Productions
consolidated group member should be as well.” Id. at 842.            (Productions) to acquire Retlaw (which would only retain its
No. 01-2741         Aeroquip-Vickers v. Commissioner          11   12       Aeroquip-Vickers v. Commissioner                   No. 01-2741

Disney assets). Walt Disney, 4 F.3d at 737. In order to              transaction as a means of moving section 38 property out
accomplish this, Retlaw transferred its non-Disney assets,           of the group while avoiding recapture taxes”; the former
which included Section 38 property, to a newly-formed,               involves facts under which the transferor’s initial intent
wholly owned subsidiary called Flower Street. Id. In                 to move section 38 property out of the consolidated
exchange, Retlaw received Flower Street common stock. Id.            group is undisputed.
That same day, the Retlaw board of directors authorized the
distribution of the Flower Street stock pro rata to the Retlaw     Id. (quoting Salomon, 976 F.2d at 842) (internal citations
shareholders, but specified that the distribution could only be    omitted).
made concurrently with the closing of Productions’ proposed
acquisition of Retlaw. Id. The actual distribution occurred          As the Tax Court observed, both the Second Circuit and the
fifty-nine days later, immediately following the approval of       Ninth Circuit afforded “great deference” to Revenue Ruling
the Retlaw acquisition by Productions’ shareholders and just       82-20. This court previously has held that “[a]lthough a
prior to Productions’ acquisition of the stock of Retlaw. Id.      revenue ruling ‘is not entitled to the deference accorded a
at 738.                                                            statute or a Treasury Regulation,’ a revenue ruling is entitled
                                                                   to some deference unless ‘it conflicts with the statute it
   Retlaw and Flower Street then filed a consolidated federal      supposedly interprets or with that statute’s legislative history
income tax return. Id. In the consolidated return, however,        or if it is otherwise unreasonable.’” CenTra, Inc. v. United
Retlaw did not recapture the ITCs it previously had taken on       States, 953 F.2d 1051, 1056 (6th Cir. 1992) (quoting
Section 38 property included among the non-Disney assets           Threlkeld v. Comm’r, 848 F.2d 81, 84 (6th Cir. 1988)); see
transferred to Flower Street. Id. As a result, the IRS assessed    also Johnson City Med. Ctr. v. United States, 999 F.2d 973,
a deficiency, which Disney contested. Id. Reversing the            977 (6th Cir. 1993) (“[T]his Court accords deference to
decision of the Tax Court, the Ninth Circuit applied Revenue       Revenue Ruling 85-74 under the standard set forth in
Ruling 82-20 and determined that Disney was required to            Chevron [U.S.A., Inc. v. Natural Resources Defense Council,
recapture the ITC it had previously taken with respect to          Inc., 467 U.S. 837, 842- 43 (1984)].”1); Wuebker v. Comm’r,
Section 38 property transferred by Retlaw to Flower Street.        205 F.3d 897, 903 (6th Cir. 2000).
Id. at 739. The Ninth Circuit explained that
                                                                     However, recent Supreme Court decisions limiting the
  Revenue Ruling 82-20 is not unreasonable because “[i]n           Chevron doctrine have called our earlier cases into question.
  substance, if not in form, the direct and the circuitous         In Christensen v. Harris County, 529 U.S. 576, 587 (2000),
  transaction are the same” and “to distinguish between            the Supreme Court held that “[i]nterpretations such as those
  them would deny economic reality” and would allow the            in opinion letters – like interpretations contained in policy
  common parent of a consolidated group to circumvent
  easily the recapture requirement. Moreover, Revenue
  Ruling 82-20 and Example 5 of the Consolidated Return                 1
                                                                          “When Congress has ‘explicitly left a gap for an agency to fill, there
  Regulations are not inconsistent because they address            is an express delegation o f authority to the agency to elucidate a sp ecific
  different situations: the latter covers situations where,        provision of the statute b y regulation,’ Chevron, 467 U.S. at 843-844 , and
  due to a “meaningful time delay” between the asset               any ensuing regulation is binding in the courts unless procedurally
  transfer and the spin-off, there is “little reason to believe    defective, arbitrary or capricious in substance, or manifestly contrary to
                                                                   the statute.” United States v. Mead Corp., 533 U.S. 218, 227 (2001)
  that the transferor corporation intends to use the               (explaining the application of the Chevron test).
No. 01-2741         Aeroquip-Vickers v. Commissioner         13    14       Aeroquip-Vickers v. Commissioner                  No. 01-2741

statements, agency manuals, and enforcement guidelines, all        Reg. § 601.201(a)(6). By noting only that revenue rulings
of which lack the force of law – do not warrant Chevron-style      “are not entitled to the deference accorded a statute or a
deference.”      The Court explained that such agency              Treasury Regulation,” without explicitly acknowledging that
interpretations are entitled to respect, “but only to the extent   some deference to revenue rulings is proper, the Tax Court
that those interpretations have the ‘power to persuade.’” Id.      mischaracterized the degree of deference accorded to revenue
(quoting Skidmore v. Swift & Co., 323 US. 134, 140 (1944)).        rulings. See, e.g., Omohundro v. United States, 300 F.3d
In United States v. Mead Corp., 533 U.S. 218, 226-27 (2001),       1065, 1069 (9th Cir. 2002) (granting Skidmore deference to
the Supreme Court emphasized that Chevron deference is             a revenue ruling); Del Commercial Props., Inc. v. Comm’r,
appropriate only “when it appears that Congress delegated          251 F.3d 210, 214 (D.C. Cir. 2001) (same); U.S. Freightways
authority to the agency generally to make rules carrying the       Corp. v. Comm’r, 270 F.3d 1137, 1142 (7th Cir. 2001)
force of law, and that the agency interpretation claiming          (same); American Express Co. v. United States, 262 F.3d
deference was promulgated in the exercise of that authority”       1376, 1383 (Fed. Cir. 2001) (reasoning that “[i]n the context
through “notice-and-comment rulemaking, or by some other           of tax cases, the IRS’s reasonable interpretations of its own
indication of a comparable congressional intent.” The Court        regulations and procedures are entitled to particular
added that “an agency’s interpretation may merit some              deference.” (citing Cleveland Indians, 532 U.S. at 220)).2
deference whatever its form, given the ‘specialized experience     Consequently, the level of deference to be accorded to
and broader investigations and information’ available to the       Revenue Ruling 82-20 depends upon “the thoroughness
agency, and given the value of uniformity in its administrative    evident in its consideration, the validity of its reasoning, its
and judicial understandings of what a national law requires.”      consistency with earlier and later pronouncements, and all
Id. at 234 (quoting Skidmore, 323 U.S. at 139-40). In United       those factors which give it power to persuade, if lacking
States v. Cleveland Indians Baseball Co., 532 U.S. 200, 220        power to control.” Mead, 533 U.S. at 228 (quoting Skidmore,
(2001), the Supreme Court declined to consider “whether the        323 U.S. at 140). Consideration of all of these factors leads
Revenue Rulings themselves are entitled to deference.”             us to conclude that some deference to Revenue Rule 82-20 is
However, the Court noted that the revenue rulings at issue         proper.3
“reflect the agency’s longstanding interpretation of its own
regulations,” and concluded that “[b]ecause that interpretation      Aeroquip-Vickers argues that “neither the ITC regime nor
is reasonable, it attracts substantial judicial deference.” Id.    the consolidated return regulations contain any ambiguity
                                                                   justifying Rev. Rul. 82-20.” Aeroquip-Vickers further
  When promulgating revenue rulings, the IRS does not              contends that Revenue Ruling 82-20 is inconsistent with
invoke its authority to make rules with the force of law.
Specifically, the IRS does not claim for revenue rulings “the
force and effect of Treasury Department regulations.” Rev.              2
                                                                         A recent Tax Court M emorandum decision also grants a revenue
Proc. 89-14, 1989-1 C.B. 814. In light of the Supreme              ruling Skidmore deference. See Tedoken v. Comm ’r, 84 T.C.M. (CCH)
Court’s decisions in Christensen and Mead, we conclude that        657 (20 02).
Revenue Ruling 82-20 should not be accorded Chevron
                                                                        3
deference.      Revenue rulings do, however, constitute                  As Judge Swift of the Tax Court noted below in dissent, “[t]he
“precedents to be used in the disposition of other cases.” Rev.    weight to be given a revenue ruling is not the issue in this case. Rather,
Proc. 89-14, 1989-1 C.B. 815. Revenue rulings also serve as        the issue is the validity of the underlying rationale of Rev. R ul. 82-2 0.”
                                                                   (JA 198 .) Put differently, the amou nt of deference to be accorded to
“official interpretation[s]” by the IRS of the tax laws. Treas.    Revenue Ruling 82-20 ultimately turns upon the validity of its reasoning.
No. 01-2741         Aeroquip-Vickers v. Commissioner         15     16    Aeroquip-Vickers v. Commissioner             No. 01-2741

§ 1.1502-3(f) because the express terms of § 1.1502-3(f) do         Swift of the Tax Court observed in his dissenting opinion,
not explicitly refer to “intent”or “timing” requirements. As        both of those decisions “rel[ied] heavily on ‘economic reality’
previously discussed, substantially similar challenges to           and the ‘substance-over-form’ doctrines, which are simply
Revenue Ruling 82-20 were considered and rejected by both           broader labels for, and which encompass, the step transaction
the Second and Ninth Circuits in Salomon and Walt Disney.           doctrine.” Trinova Corp. v. Commissioner, 108 T.C. 68, 79
“Uniformity among the circuits is especially important in tax       (1997) (Swift, J., dissenting). When analyzing the question
cases to ensure equal and certain administration of the tax         of whether the separate steps of a complex transaction should
system. We would therefore hesitate to reject the view of           be treated as having independent significance or as related
another circuit.” Nickell v. Comm’r, 831 F.2d 1265, 1270            steps in a unified transaction, “courts have enunciated a
(6th Cir. 1987).                                                    variety of doctrines, such as step transaction, business
                                                                    purpose, and substance over form. Although the various
   Moreover, the approach favored by CIR and adopted by the         doctrines overlap and it is not always clear in a particular case
Second and Ninth Circuits is entirely reasonable. Example 5         which one is most appropriate, their common premise is that
of CRR § 1.1502-3(f) involves a situation where the asset           the substantive realities of a transaction determine its tax
transfer occurs in one year and the spin-off takes place in the     consequences.” King Ent. Inc. v. United States 418 F.2d 511,
following year, while Revenue Ruling 82-20 applies to               516 n. 6 (Ct. Cl. 1969); see also Comm’r v. Court Holding
situations where (as in the instant case) the asset transfer is     Co., 324 U.S. 331, 334 (1945) (“The incidence of taxation
“immediately” followed by the spin-off. Whether the use of          depends upon the substance of a transaction.”); Brown v.
different years “merely illustrate[s] the sequence of events,”      United States, 782 F.2d 559, 563 (6th Cir. 1986) (“The step
as Aeroquip-Vickers argues, or rather signifies a “meaningful       transaction doctrine is a judicial device expressing the
time delay” between the two steps, Salomon, 976 F.2d at 842,        familiar principle that in applying the income tax laws, the
is an extremely close question. However, the more persuasive        substance rather than the form of the transaction is
interpretation is that the decision to assign different events to   controlling.”) (quotation omitted).
different calender years in Example 5 of CRR § 1.1502-3(f),
rather than merely listing the order of events, has greater           This court has applied the “end result” test in order to
significance. See 2A Singer, Norman J., Sutherland Statutes         determine whether the steps of a transaction should be treated
and Statutory Construction, § 46.06 at 192 (2000 ed.) (“every       separately or as a single unit. Brown, 782 F.2d at 563-564.
word of a statute must be presumed to have been used for a          “Under that test, purportedly separate transactions will be
purpose”). Consequently, we conclude that the underlying            amalgamated into a single transaction when it appears that
rationale of Revenue Ruling 82-20 is valid, “reflect[s] the         they were really component parts of a single transaction
agency’s longstanding interpretation of its own regulations,”       intended from the outset to be taken for the purpose of
and thus deserves “substantial judicial deference.” Cleveland       reaching the ultimate result.” Id. at 564 (quotations omitted)
Indians Baseball Co., 532 US. at 220.                               (emphasis added).
  Aeroquip-Vickers also argues that the “step transaction             A recitation of the stipulated facts supports the conclusion
doctrine” is inapplicable in this case, since CIR has stipulated    that LOF entered the transaction with the intent to move
that valid business reasons existed for the intermediate steps      Section 38 property out of the consolidated group. In late
taken by LOF. The step-transaction doctrine was not directly        1985 representatives of Pilkington approached LOF
addressed in either Salomon or Disney. However, as Judge            concerning the possibility of acquiring its glass business.
No. 01-2741         Aeroquip-Vickers v. Commissioner        17    18   Aeroquip-Vickers v. Commissioner             No. 01-2741

Negotiations concerning this transaction took place between       Wholesale Grocers, the Tenth Circuit held that the existence
November 1985 and March 1986. LOF’s transfer of its glass         of a valid business purpose does not preclude application of
business and its Section 38 property to LOF Glass occurred        the step transaction doctrine, explaining that “‘[a] legitimate
on March 6, 1986. One day later, LOF, Pilkington, and             business goal does not grant [a] taxpayer carte blanche to
Pilkington Holdings entered into an agreement providing that      subvert Congressionally mandated tax patterns.’” Id. at 1527
LOF would transfer all of its interest in LOF Glass to            (quoting Kuper v. Comm’r, 533 F.2d 152, 158 (5th Cir.
Pilkington Holdings in exchange for Pilkington Holdings’          1976)). The substance over form inquiry thus is not as
entire interest in LOF. On April 28, 1986, Pilkington             narrow as Aeroquip-Vickers suggests.
exchanged shares of LOF for the shares of LOF Glass. After
that date, LOF Glass was no longer part of LOF’s affiliated          Here, although the individual steps of the transaction had a
group, nor was it part of LOF’s consolidated federal income       legitimate business reason, the transaction must be treated as
tax return. From the beginning, an intent on the part of LOF      a single unit and judged by its end result. “To ratify a step
to move Section 38 property out of the consolidated group         transaction that exalts form over substance merely because
without paying recapture taxes by first transferring the          the taxpayer can either (1) articulate some business purpose
property to LOF Glass and then distributing LOF Glass’s           allegedly motivating the indirect nature of the transaction or
stock to Pilkington is evident.                                   (2) point to an economic effect resulting from the series of
                                                                  steps, would frequently defeat the purpose of the substance
   Aeroquip-Vickers argues that, unlike in Disney and             over form principle.” True v. United States, 190 F.3d 1165,
Salomon, in this case CIR “stipulated to the propriety not only   1177 (10th Cir. 1999). Aeroquip-Vickers has shown only the
of each step but also of the entire reorganization and split-     existence of a non-tax business purpose for engaging in a
off.” Aeroquip-Vickers contends that since “the whole             series of transactional steps “to accomplish a result [it] could
transaction and each step along the way had economic              have achieved by more direct means.” Id. (quoting
substance,” no “tax avoidance motive” can be attributed to        Associated Wholesale Grocers, 927 F.2d at 1527).
LOF.                                                              Notwithstanding this business purpose, CIR correctly
                                                                  concluded that the intended end result of the transaction was
  Admittedly, this case does not involve a situation where        to allow LOF to avoid liability for ITC recapture.
“[t]he whole undertaking . . . was in fact an elaborate and
devious form of conveyance masquerading as a corporate                                          III.
reorganization, and nothing else.” Gregory v. Helvering, 293
U.S. 465, 470 (1935) (emphasis added). Aeroquip-Vickers             For the foregoing reasons, we reverse the decision of the
correctly notes that CIR has stipulated that the requirements     Tax Court.
of 26 U.S.C. § 368(a)(1)(D) were met in this case. The
individual steps of the transaction had a valid business
purpose. However, “[t]he law is unclear as to the relationship
between the step transaction doctrine and the business
purpose requirement. Our survey of the relevant cases
suggests that no firm line delineates the boundary between the
two.” Associated Wholesale Grocers, Inc. v. United States,
927 F.2d 1517, 1526 (10th Cir. 1991). In Associated
No. 01-2741        Aeroquip-Vickers v. Commissioner       19    20       Aeroquip-Vickers v. Commissioner               No. 01-2741

                     ______________                             Commissioner. The question is whether the regulation itself
                                                                or the Revenue Ruling governs the disputed transaction.
                        DISSENT
                     ______________                                                               I.

  CLAY, Circuit Judge, dissenting. The majority overstates        In footnote three, the majority explains that “the amount of
the level of deference revenue rulings receive. The Supreme     deference to be accorded to Rev. Rul. 82-20 ultimately turns
Court’s decision in United States v. Mead, 533 U.S. 218         upon the validity of its reasoning.” I completely agree.
(2001), compels me to respectfully dissent. New circuit         Mysteriously, however, the majority also states that the Tax
precedents, in Omohundro v. United States, 300 F.3d 1065        Court erred “[b]y noting only that revenue rulings ‘are not
(9th Cir. 2003) (per curiam), U.S. Freightways Corp. v.         entitled to the deference accorded a statute or a Treasury
Commissioner, 270 F.3d 1137 (7th Cir. 2001), and American       regulation,’ without explicitly acknowledging that some
Express Co. v. United States, 262 F.3d 1376 (Fed. Cir. 2001),   deference to revenue rulings is proper.” To the extent the
are cited by the majority to temper the impact of Mead. But     majority implies that a revenue ruling could ever receive more
as discussed below, these cases do not diminish Mead nearly     deference than its persuasive value warrants, the majority is
to the extent that would be necessary to reach the result       incorrect.
arrived at by the majority. I also wish to emphasize that
assuming, arguendo, we wanted to defer to expertise, we            As the majority properly notes, the Supreme Court’s
would affirm the Tax Court.                                     decision in United States v. Mead, 533 U.S. 218 (2001),
                                                                restricted the scope of Chevron deference.1 Mead involved a
  This opinion is noteworthy because it involves a three-       tariff ruling by the Customs Service that classified Mead’s
judge panel of the Court of Appeals reversing (by a two-to-     “day planners” as diaries for assessment purposes under the
one vote) a “fully reviewed” (effectively “en banc”) eleven-    Harmonized Tariff Schedule of the United States, 19 U.S.C.
to-six decision by the United States Tax Court, which handles   § 1202. 533 U.S. at 224. After reviewing Chevron, the Court
only complex tax disputes and consists of seventeen eminent     stressed that “[t]he fair measure of deference to an agency
jurists who specialize exclusively in tax law.            An    administering its own statute has been understood to vary
overwhelming majority of the Tax Court found                    with circumstances, and courts have looked to the degree of
Commissioner’s Revenue Ruling unpersuasive, although two        the agency's care, its consistency, formality, and relative
of three judges of this Court find the Revenue Ruling
compelling—in part because Commissioner drafted the
                                                                     1
regulation. Commissioner is also a party to this dispute; in          The Supreme Court foreshadowed Mea d in Christensen v. H arris
fact, the IRS seeks to collect millions of dollars. The Tax     County, 529 U.S. 576 (2000). Christensen declined to grant Chevron
Court’s experts have no stake in the outcome.                   deference to an opinion letter signed by the acting administrator of the
                                                                W age and Hour Division of the Department of Labor, holding that
                                                                “[i]nterpretations such as those in opinion letters—like interpretations
  To simplify this controversy: two different kinds of tax      contained in policy statements, agency manuals, and enforcement
guidelines conflict. On its face, a treasury regulation,        guidelines—do not warrant Chevron-style deference.” Id. at 587.
§ 1.1502-3(f), seems to support Taxpayer. An interpretation     Christensen held that documents issued without the force of law do not
of that regulation, Rev. Rul. 82-20, seems to support           receive Chevron deference, see id., but the op inion p rovid ed little
                                                                guidance as to when and to what types of agency statements this
                                                                exception would apply.
No. 01-2741             Aeroquip-Vickers v. Commissioner               21     22       Aeroquip-Vickers v. Commissioner                  No. 01-2741

expertness, and to the persuasiveness of the agency's                            The majority agrees that Chevron does not apply to revenue
position.” Id. at 228 (citation omitted). Chevron applies only                rulings because such rulings are issued without the force of
if “Congress would expect the agency to be able to speak with                 law.3 See also Omohundro v. United States, 300 F.3d at
the force of law when it addresses ambiguity in the statute or                1068 (“Mead involved a Customs Service tariff ruling, which
fills a space in the enacted law.” Id. at 229. Furthermore,                   is closely akin to an IRS revenue ruling. Given that the two
even if the agency has the legislative authority to act with the              types of agency rulings are analogous, we are required to
force of law, “the agency interpretation claiming deference                   apply Mead’s standard of review to an IRS revenue ruling.”);
[must be] promulgated in the exercise of that authority.” Id.                 U.S. Freightways Corp., 270 F.3d at 1141 (declining to give
at 227. The Mead Court ultimately found against the                           Chevron deference to IRS policy statements made without
Customs Service because “the terms of the congressional                       notice-and-comment formalities); Am. Express Co. v. United
delegation give no indication that Congress meant to delegate                 States, 262 F.3d at 1382-83 (stating that IRS decisions not
authority to Customs to issue classification rulings with the
force of law.” Id. at 232-33.
   Mead explained that “a very good indicator of delegation                   that have the legal force, C ongress clearly so indicates. See, e.g., I.R.C.
                                                                              § 40(f)(3) (authorizing the Secretary to prescribe by regulation the manner
meriting Chevron treatment is express congressional                           in which taxpayers ma y elect no t to have alcohol fuel credits ap ply); id.
authorizations to engage in the process of rulemaking or                      at § 414(o) (authorizing the Secretary to prescribe regulations necessary
adjudication that produces regulations or rulings for which                   to achieve the purposes of the low income housing credit); id. at § 42(o)
deference is claimed.” 533 U.S. at 229. According to Mead,                    (authorizing the Secretary to prescribe regulations to preven t avoidance
when Congress wants an agency to act with legal force, it                     of emp loyee b enefit provisions). A Treasury Regulation expressly states
wants the agency to guarantee “fairness and deliberation,”                    that revenue rulings “do n ot have the force and effect of Treasury
                                                                              Department regulations” (which do have legal force). Rev. Proc. 89-14,
which the use of a “relatively formal administrative procedure                1989-1 C.B. 814.
tends to foster.” Id. at 230. Mead also states that notice-and-
comment procedures are not the only indicator that Congress                        3
                                                                                     However, the majority tries to minimize this. After writing that,
intended an agency to act with the force of law, because                      “[i]n light of the Supreme Court’s decisions in Christensen and Mead, we
“other statutory circumstances” may sometimes signal the                      conclude that Revenue Ruling 82-20 should not be accorded Chevron
same legislative objective. Id. 229. The Court, however,                      deference,” the majority notes that “revenue rulings do, however,
cited only one case, NationsBank v. Variable Annuity Life                     constitute ‘precedent[s] [to b e used ] in the disposition of o ther cases.’
                                                                              Rev. Proc. 89-14, 1989-1 C.B. 815. Revenue rulings also serve as
Insurance Co., 513 U.S. 251 (1995), in which an agency                        ‘official interpretation[s]’ by the IRS of the tax laws. Treas. Reg.
ruling received Chevron deference without notice-and-                         § 601.201(a)(6).” (alterations in majority op.). Yet neither the fact that
comment procedures.2                                                          revenue rulings are “official” or serve as precedent for the IRS to use in
                                                                              other cases gives revenue rulings lega l force. See Rev. Proc. 89-14,
                                                                              198 9-1 C.B. 814. U nder Mead, the absence of legal force is the primary
    2
                                                                              indicia of a regulation w arranting only Skidm ore deference, see Mead,
       It is hard to understate Mead’s importance. Justice Scalia described   533 U.S. at 232-33, and neither the “officiality” of revenue rulings nor the
the decision as “one of the most significant opinions ever rendered by the    Treasury Department’s intent that the IRS use revenue rulings to guide
Court dealing with the judicial review of administrative action.” 533 U.S.    subsequent decisions makes the revenue ruling itself likely to better
at 261 (Scalia, J., dissen ting). Mead effectively limits Chevron to          withstand Skidm ore scrutiny because neither factor makes the revenue
situations in which the agency can show “affirmative legislative intent”      ruling necessarily more thoroughly considered, consistent, valid, or
that it has lawmaking power. Id. at 239 (Scalia, J., dissenting). When        otherwise persuasively reasoned. See Skidmore v. Swift & Co., 323 U.S.
Congress intends for the Treasury Departm ent to issue policy statements      134, 140 (1940).
No. 01-2741         Aeroquip-Vickers v. Commissioner          23    24    Aeroquip-Vickers v. Commissioner              No. 01-2741

adopted in regulations after notice and comment are probably        1065, grants Skidmore “deference.” But as explained,
not entitled to Chevron deference). The Mead Court noted            Skidmore “deference” relies on the “power to persuade.”
that agency statements ineligible for Chevron deference may         Omohundro granted “deference” only after ruling, “First, the
still receive Skidmore deference. Mead, 533 U.S. at 234-35          IRS's reasoning is valid.” Id. at 1068. The “deference”
(“Chevron left Skidmore intact and applicable where statutory       accorded was to persuasive reasoning, not merely to IRS
circumstances indicate no intent to delegate general authority      interpretive authority. The majority in the present dispute
to make rules with force of law, or where such authority was        accords deference based upon the Revenue Ruling itself, apart
not invoked.”)                                                      from its persuasive power.
   In Skidmore v. Swift & Co., 323 U.S. 134 (1944), the Court         The second case cited, Del Commercial Props., Inc. v.
gave an agency pronouncement only the weight it deserved in         Comm’r, 251 F.3d 210, 214 (D.C. Cir. 2001), was released
light of “the thoroughness evident in its consideration, the        ten days before Mead. Given that the majority acknowledges
validity of its reasoning, its consistency with earlier and later   the relevance of Mead, it is not clear why this case is cited.
pronouncements, and all those factors which give it power to
persuade.” Id. at 140.                                               The third case cited by the majority, U.S. Freightways
                                                                    Corp. v. Comm’r, 270 F.3d at 1139, states:
  When the majority claims the Tax Court erred by failing to
acknowledge that “some deference to revenue rulings is                Although we acknowledge that even after United States
proper” (emphasis added), the majority overstates Skidmore            v. Mead Corp., 533 U.S. 218, 150 L. Ed. 2d 292, 121 S.
“deference.” Skidmore “deference” does not always involve             Ct. 2164 (2001), we owe some deference to the
“deferring” because the level of respect afforded the agency          Commissioner's interpretation of his own regulations, we
pronouncement depends on its “power to persuade.”                     conclude here that the lack of any sound basis behind the
Skidmore, 323 U.S. at 140. An agency pronouncement with               Commissioner's interpretation, coupled with a lack of
no persuasive power receives no deference. Therefore,                 consistency on the Commissioner's own part, compels us
because the Tax Court majority found the Treasury                     to rule in favor of Freightways.
Department’s justification for its revenue ruling unpersuasive,
the Tax Court did not err by failing to acknowledge that            This statement highlights again the importance of Mead.
“some deference to revenue rulings is proper.” Likewise, to         While U.S. Freightways professes to accord some
the extent this Court finds the Treasury Department’s               “deference,” it is not at all clear that the term is being used to
rationale unpersuasive, we have no obligation to defer.             signify anything substantially beyond than the “power to
Exactly as the majority explains, “the amount of deference to       persuade,” under Skidmore. After all, as stated in the quoted
be accorded to Revenue Ruling 82-20 ultimately turns upon           passage above, U.S. Freightways rejected the Commissioner’s
the validity of its reasoning.”                                     ruling, which severely calls into question the amount of true
                                                                    deference that was actually given by the Seventh Circuit.
   The majority cites a string of four cases in support of its
statement that even after Mead “some deference to revenue             The last case cited by the majority is Am. Express Co., 262
rulings is proper.” Yet none of these cases push Skidmore           F.3d 1376. This case, unlike U.S. Freightways, held in favor
“deference” to the level that the majority would have in the        of the Commissioner. However, American Express is readily
present case. The first case cited, Omohundro, 300 F.3d             distinguishable from the present case. In American Express,
No. 01-2741            Aeroquip-Vickers v. Commissioner               25     26       Aeroquip-Vickers v. Commissioner                 No. 01-2741

the court ruled that the interpretation was not at all in conflict           interpretation in Rev. Rul. 82-20.                 These cases are
with the applicable regulation, since on its face the regulation             distinguishable and outdated.
simply did not address the issue at hand. Id. at 1381 (“There
is nothing on the face of IRS Rev. Proc. 71-21 that defines the                In both Disney and Salmon, the taxpayers sought rulings
term ‘services,’ . . . .”). By contrast, in the present case, the            from the IRS as to whether they would qualify for tax-free
regulation on its face addressed the issue with sufficient                   “D” reorganizations. Disney, 4 F.3d at 737; Salomon, 976
clarity to warrant a ruling from the Tax Court, in favor of                  F.2d at 839. Also in both cases, the taxpayers represented to
Taxpayer. Thus, even though American Express professed to                    the IRS that they would recapture ITCs associated with
accord “deference” to the IRS interpretation, the context in                 property transferred to newly formed subsidiaries. The IRS
that case was such that the amount of actual deference                       then issued private letter rulings stating that the transactions
accorded was not nearly as great as that accorded by the                     would qualify as tax-free “D” reorganizations. See Priv. Ltr.
majority in the present case.                                                Rul. 8215003 (Oct. 22, 1981) (Disney ruling); Priv. Ltr. Rul.
                                                                             8132115 (May 18, 1981) (Salomon ruling). Each taxpayer
  While the language contained in Omohundro, U.S.                            then reorganized its business, but did not recapture the ITCs.
Freightways, and American Express does indicate that even                    Disney, 4 F.3d at 736; Salomon, 976 F.2d at 838. In the
after Mead some “deference” is due to revenue rulings, it is                 ensuing litigation, Commissioner did not challenge the
not at all clear that this deference is anything more than                   effectiveness of the reorganizations, see Disney, 4 F.3d at
Skidmore “deference,” which simply mandates that the                         738; Salomon, 976 F.2d at 839, but Commissioner never
reviewing court must consider agency interpretations,                        expressly stipulated that the transactions met the requirements
examining them for their “power to persuade.”                                of §§ 355 and 368(a)(1)(D). In contrast, Commissioner made
                                                                             that stipulation in this case, which means Commissioner
  The following sections explain why the government’s                        concedes that the split-off was “not used principally as a
reasoning is invalid.                                                        device for the distribution of the earnings and profits” of LOF
                                                                             or LOF Glass. See I.R.C. § 355(a)(1)(B).5
                                   II.
   Unlike the majority, I see no reason to rely on two equally                    5
antiquated decisions from other circuits that deal with                           As the majority notes, the Salomon court depended heavily on its
ostensibly similar tax controversies.4 Both Walt Disney, Inc.                conclusion that
v. Comm’r, 4 F.3d 735 (9th Cir. 1993), and Salomon, Inc. v.                       [i]n substance, if not in form, the direct and the circuitous
Comm’r, 976 F.2d 837 (2d Cir. 1992), accepted Petititoner’s                       transaction are the same. Each achieves a rapid transfer of
                                                                                  section 38 p roperty outside the group. To distinguish between
                                                                                  them would deny economic reality. Mo reover, such a holding
    4
                                                                                  would allow the com mon parent of a co nsolidated group . . . to
      The majority properly emphasizes that “‘[u]niformity among the              move section 38 property outside the group without paying
circuits is especially important in tax cases to ensure equal and certain         recapture taxes simply by first transferring the property to a
administration of the tax system.’” (quoting Nickell v. Comm’r, 831 F.2d          member subsidiary and then distributing the subsidiary’s stock
1265, 127 0 (6th Cir. 1987)). This principle does not limit our obligation        to the third -party.
to react to new Suprem e Court decisions. As discussed further below, the
majo rity wrongly relies on Chevron-era tax precedents. We canno t ignore    976 F.2d at 842. Disney then quotes this text. See 4 F.3d at 73 9. W e
Mead in the nam e of co nsistency.                                           cannot conclude that Respondent intended “to mo ve section 38 property
No. 01-2741             Aeroquip-Vickers v. Commissioner               27     28   Aeroquip-Vickers v. Commissioner            No. 01-2741

   Even without this distinction, neither Disney nor Salomon                  Secretary consents to deconsolidation. I.R.C. §§ 1501, 1504;
should influence this Court. Both Disney and Salomon                          Treas. Reg. 1.1502-75.        Congress and the Treasury
explicitly stated that IRS revenue rulings deserve “great                     Department realized that “[i]n substance, there was little
deference.” Disney, 4 F.3d at 740-41; Salomon, 976 F.2d at                    distinction between a corporation that chose to conduct its
841. We cannot know what conclusion the Salomon or                            business by means of divisions and another corporation that
Disney courts would have reached had they not afforded the                    preferred to operate its various businesses through
Commissioner “great deference” revenue rulings                                subsidiaries.” CRESTOL, ET AL., THE CONSOLIDATED TAX
unquestionably no longer receive. See Omohundro v. United                     RETURN ¶ 1.01 at 1-2 (5th ed. 2000). Therefore, consolidated
States, 300 F.3d at 1068; U.S. Freightways Corp., 270 F.3d                    returns allow parents and subsidiaries to be treated as though
at 1141; Am. Express Co., 262 F.3d at 1382-83. This                           they were a “single taxpayer.” Commissioner concedes that
tremendous difference makes Disney and Salomon                                the economic approach underlying the consolidated return
inapplicable in contemporary tax litigation.                                  regime is the “single taxpayer theory.” (Comm’r Br. at 14-
                                                                              16.) As noted, the majority offers no response to this
                                   III.                                       argument.
  The next step is to consider whether the Commissioner has                                                 B.
offered a persuasive position.
                                                                                Congress delegated authority to the Treasury Department
                                    A.                                        to promulgate regulations governing the distribution of tax
                                                                              credits among the members of a consolidated group.
   The consolidated return provisions in the tax code allow                   Accordingly, the Secretary of the Treasury instituted
multiple corporations (including a parent and subsidiaries) to                § 1.1502-3, which covers the handling of “consolidated tax
file a single consolidated tax return. I.R.C. §§ 1501,                        credits,” including the disposition of Section 38 property. See
1504(a)(1). The majority notes this, but fails to recognize                   Treas. Reg. § 1.1502-3(f). Under section 1.1502-3(f)(2)(i):
how the single taxpayer theory implicates the present
controversy.                                                                    a transfer of Section 38 property from one member of the
                                                                                group to another member of such group during a
   To file a consolidated return, each subsidiary must be                       consolidated return year shall not be treated as a
linked, directly or indirectly, to the common parent by an                      disposition or cessation within the meaning of section
ownership chain of both 80% of the voting power of the                          47(a)(1). If such Section 38 property is disposed of, or
subsidiary and 80% of the value of the subsidiary’s stock.                      otherwise ceases to be Section 38 property or becomes
I.R.C. § 1504(a)(2). Once a group of corporations elects to                     public utility property with respect to the transferee,
file a consolidated return, the corporations must remain in the                 before the close of the estimated useful life which was
group unless they cease to qualify as group members or the                      taken into account in computing qualified investment,
                                                                                then section 47(a)(1) or (2) shall apply to the transferee
                                                                                with respect to such property (determined by taking into
outside the group witho ut paying recapture taxes,” see Salomon, 976 F.2d       account the period of use, qualified investment, other
at 842, when Co mmissioner concedes that the split-off was “not used            dispositions, etc., of the transferor). Any increase in tax
principally as a de vice for the distribution of the earnings and profits.”     due to the application of section 47(a)(1) or (2) shall be
See I.R.C. § 355(a)(1)(B).
No. 01-2741              Aeroquip-Vickers v. Commissioner                  29     30   Aeroquip-Vickers v. Commissioner            No. 01-2741

  added to the tax liability of such transferee (or the tax                         The sale from S to T will not cause section 47(a)(1) to
  liability of a group, if the transferee joins in the filing of                    apply.
  a consolidated return).
                                                                                    Example (3). Assume the same facts as in example (1),
(emphasis added). Thus, the regulation tests the transferee to                      except that P, S, and T continue to file consolidated
determine whether it must recapture ITCs and whether the                            returns through 1971 and in such year T disposes of the
transferee may report the recapture on its separate return (if it                   property to individual A. Section 47(a)(1) will apply to
has left the consolidated group) or the consolidated group                          the group and any increase in tax shall be added to the
return (if the transferee remains a member of the group).6 No                       tax liability of the group. For the purposes of
other consolidated return regulation addresses ITC recapture                        determining the actual period of use by T, such period
and no other regulation explicitly requires ITC recapture                           shall include S's period of use.
when a transferee of Section 38 property is split-off from the
affiliated group in a valid “D” reorganization. The majority                        Example (4). Assume the same facts as in example (3),
offers no response to this argument.                                                except that T files a separate return in 1971. Again, the
                                                                                    actual periods of use by S and T will be combined in
                                     C.                                             applying section 47. If the disposition results in an
                                                                                    increase in tax under section 47(a)(1), such additional tax
  Once § 1.1502-3(f)(2)(i) imposes transferee liability for                         shall be added to the separate tax liability of T.
ITC recapture on consolidated group members, § 1.1502-
3(f)(3) provides five illustrations of how § 1.1502-3(f)(2)(i)                      Example (5). Assume the same facts as in example (1),
will apply:                                                                         except that in 1969, P sells all the stock of T to a third
                                                                                    party. Such sale will not cause section 47(a)(1) to apply.
  Example (1). P, S, and T file a consolidated return for
  calendar year 1967. In such year S places in service                            When closely scrutinized, these examples vindicate
  Section 38 property having an estimated useful life of                          Taxpayer’s position.
  more than 8 years. In 1968, P, S, and T file a
  consolidated return and in such year S sells such property                        In example one, P, S, and T are members of a consolidated
  to T. Such sale will not cause section 47(a)(1) to apply.                       group at all times. There is no § 47 disposition of the Section
                                                                                  38 property when S obtains it and sells it to T, because T has
  Example (2). Assume the same facts as in example (1),                           simply assumed S’s role.
  except that P, S, and T filed separate returns for 1967.
                                                                                     In example two, S acquires the property from P before the
                                                                                  corporations become members of a consolidated group.
                                                                                  S then transfers the property to T after the corporations form
    6                                                                             a consolidated group. P still did not engage in a § 47 transfer
      This is different from the ITC provisions in the I.R.C. § 47(a)(1) and      because the entire transaction occurred within a consolidated
(2). In § 47, while a transfer betwe en non-consolidated group members
may constitute a “mere change in form that does not trigger recapture,”           group.
it is the transferor that the IRS holds liable for the recapture if the
transferee disposes of the property or the transferor dispo ses of its interest
in the transferee. T he transferee has no liability at all. I.R.C . § 47 (b).
No. 01-2741             Aeroquip-Vickers v. Commissioner               31     32       Aeroquip-Vickers v. Commissioner                 No. 01-2741

  In example three, the corporations acquire and transfer the                 group, T will be liable.8 The original transferor has no post-
Section 38 property while belonging to a consolidated group,                  transfer recapture liability.
but T then transfers the Section 38 property to some unrelated
party. This triggers a § 47 ITC recapture for which the                         Example five reflects precisely what happened in this case.
consolidated group is responsible.7                                           A parent (LOF) transferred Section 38 assets to a subsidiary
                                                                              (LOF Glass) that was a member of the parent’s consolidated
   In example four, when T transfers the Section 38 property                  group. The parent then transferred its stock in the subsidiary
to an unrelated third party, P, S, and T are no longer members                to a third party outside the consolidated group (Pilkington).9
of a consolidated group. Thus, T files a separate return. T’s                 According to example five, any liability for recapture lies
transfer outside the group triggers the ITC recapture and that                with the transferee, not with the original parent/transferor.
“additional tax shall be added to the separate tax liability of
T.” Treas. Reg. § 1.15.02-3(Ex. 4). The liability is not                                                         D.
imposed on S, the transferor of the Section 38 property, or P,
the other group member. Transferee liability is imposed on                       In Rev. Rul. 82-20, 1982-1 C.B. 6, the IRS considered the
T. This reflects the policy embedded in § 47 and the ITC                      application of the ITC recapture provisions of the IRC and the
provisions that the responsible entity (now T) must continue                  consolidated return regulations. Specifically, the IRS applied
to use Section 38 property its trade or business for the                      § 1.1502-3(f) to a corporate reorganization which, as in this
appropriate period.                                                           case, qualified under §§ 355(a)(1) and 368(a)(1)(D) for
                                                                              nonrecognition treatment. The ruling involved a transfer of
   In example five (like example one), the Section 38 property                assets, including Section 38 property, by a parent corporation
was acquired by S and transferred to T while all parties                      to its wholly-owned subsidiary, followed by a distribution of
remained members of a consolidated group. When P sells T’s                    the subsidiary’s stock to one of the parent corporation’s
stock to a third party, no recapture occurs. The rule of                      shareholders. Since the parent and the subsidiary filed a
transferee liability dictates that there is no ITC recapture                  consolidated tax return, the situation addressed in the
because T remains liable for ITC obligations as the transferree               Revenue Ruling is very similar to that presently before this
of Section 38 property. If T disposes of the property, ceases                 Court.
using it in its trade or business, or joins a new consolidated
                                                                                 The ruling initially noted that under Treas. Reg. § 1.47-
                                                                              3(f)(5)(ii) a recapture determination is required when the
                                                                              transferor of the Section 38 property does not retain a
                                                                              substantial interest in the subsidiary. This is in tension with
    7
                                                                              § 1.1502-3(f)(2)(i), which does not treat the transfer from one
       Commissioner argues that this result occurs because the regulations
(and exam ples) assume that the co nsolidated group mem bers initially
intended for the property to remain within the group. This speculation             8
ignores § 1.1502-3(f)(2), which imposes liability based on whether or not           If T joins a new consolidated group, then T and the other members
an intra-group transfer took place, not whether or not the parties intended   of the new consolidated gro up wo uld then be liable. See Tre as. Reg.
the Section 38 assets to rem ain in the group after the transfer. N otably,   § 1.1502 -3(f)(2).
the regulations contemplate that T may leave the group and file its own            9
return or a return with a new consolidated group . See Treas. Reg.                  As described above, this transfer occurred in exchange for the third
§ 1.1 502 -3(f)(2)(i).                                                        party’s (Pilkington’s) stock in the parent (LOF).
No. 01-2741          Aeroquip-Vickers v. Commissioner          33    34     Aeroquip-Vickers v. Commissioner                    No. 01-2741

member of a consolidated group to another as a § 47                  not sell the transferee’s stock until 1969. § 1.1502-3(f)(3)
disposition. To reconcile these provisions, the Commissioner         (Ex. 5). Commissioner concludes that the parent does not
assumed that the consolidated return regulation, § 1.1502-           recapture the ITCs in this example only because the parent
3(f)(2)(i), was “premised on the assumption that the property        waited a year before selling the transferee’s stock.10 Since
[would] remain[] within the consolidated group. When there           the hypothetical parent waited a year, the consolidated group
is no intention at the time of the transfer to keep the property     must not have “intended” to move the assets outside of the
within the consolidated group, the transaction should be             group when it transferred them within-group to its subsidiary.
viewed as whole and not as separate transactions.” Rev. Rul.
82-20.                                                                  This extraordinarily strained hypothesis is hard to accept
                                                                     primarily because the relevant regulations never mention
  The rationale, according to the Commissioner, is that a            intent. One cannot reasonably believe that the Treasury
parent corporation’s transfer of Section 38 property to its          Department meant an intent test but, rather than saying so
wholly-owned subsidiary is not treated as a disposition so           expressly, it said so through the circuitous route
long as the parent corporation substantially owns the                Commissioner defends. A parent company could certainly
subsidiary. I.R.C. § 47(b). When such a transfer is followed         wait a year before transferring assets outside the consolidated
by a split-off of the subsidiary’s stock, however, recapture is      group, yet have intended to make the transfer from the outset.
imposed immediately because the transferor no longer retains         Most likely, example five has the relevant events occurring in
a “substantial interest” in the transferee. If the government        different years simply to make the hypothetical as simple and
has correctly interpreted § 1.1502(f)(2)(i), then Taxpayer           clear as possible with respect to the order in which the
must recapture the ITCs. The majority offers no response to          transactions take place. That certainly seems a more plausible
this argument.                                                       explanation than to assume the reference to a different year
                                                                     somehow implies an intent standard. It also seems reasonable
                               E.                                    that the Treasury Department merely wanted example five to
                                                                     illustrate the clear language in § 1.1502-3(f)(2), which places
   Rev. Rul. 82-20 is inconsistent with § 1.1502(f)(2)(i)            obligations on the transferee without discussing the
because the treasury regulation focuses on making the                transferor’s intent.11
transferee responsible for the Section 38 property, whereas
the Revenue Ruling looks to the “intent” of the parties in the
consolidated group. Depending on whether the parties in the
                                                                          10
consolidated group intended to transfer the Section 38                      This example stand in contrast to this case, in which the parent
property to a third party ultimately, either the transferor or the   waited only a weekend to make the transfer.
transferee may have to recapture the ITCs.                                11
                                                                               Trea s. Reg. § 1.1502-3(f)(2)(i) states:
   First, if intent were the decisive factor under the regulation,
the regulation would make that clear. Commissioner argues                 a transfer o f Section 38 property from one member of the group
                                                                          to another member of such group during a consolidated return
that the regulation does make that clear, because in crucial              year shall not be treated as a disposition or cessation within the
example five, the parent, subsidiary, and transferee file                 meaning of section 47(a)(1). If such Section 38 property is
consolidated returns in 1967 and 1968, and the subsidiary                 disposed of, or otherwise ceases to be Section 38 property or
transfers its Section 38 property in 1968, but the parent does            becomes public utility property with respect to the transferee,
                                                                          before the close of the estimated useful life which was taken into
No. 01-2741             Aeroquip-Vickers v. Commissioner                  35   36     Aeroquip-Vickers v. Commissioner                     No. 01-2741

  Second, the interpretation in Rev. Rul. 82-20 fails to respect               return regulations. As already noted, according to I.R.C.
the single-taxpayer theory that underlies the consolidated                     § 47(a) (1) and (2), if a transfer between non-consolidated
                                                                               group members triggers recapture, the transferor is liable for
                                                                               the recapture while the transferee has no liability. I.R.C.
                                                                               § 47(b); Treas. Reg. § 1.47-3(f)(5). The single taxpayer
    account in computing qualified investment, then section 47(a)(1)           theory, however, involves ignoring transactions between
    or (2) shall apply to the transferee with respect to such p roperty
    (determined by taking into account the period of use, qualified
                                                                               members of a consolidated group. By attempting to impose
    investment, other dispositions, etc., of the transferor). Any              recapture liability on the transferor, Commissioner would
    increase in tax due to the application o f section 47(a)(1) or (2)         create situations—like this one—where liability would remain
    shall be ad ded to the tax liability of such transferee (or the tax        with the group even after the subsidiary holding the assets has
    liability of a group, if the transferee joins in the filing of a           left. This conflicts with the single-entity approach by treating
    consolidated return).                                                      a now-separate corporation as though it still belonged to the
(emp hasis added ).                                                            consolidated group.12 It is significant, therefore, that the
                                                                               Supreme Court attempts to interpret the consolidated return
    The majority claims that:                                                  regulations in a manner consistent with the single-entity
                                                                               theory. See United Dominion Industrs. v. United States, 532
    the more persuasive interpretation is that the decision to assign          U.S. 822 (2001) (holding that the single-entity approach is the
    different events to different calendar years in Example 5 of CRR
    § 1.1502-3(f), rather than merely listing the order of events, has         proper method for calculating product liability losses among
    greater significance. See 2A S inger, N orman J., Sutherland               a consolidated group).
    Statutes and Statutory Construction, § 46 .06 at 192 (2000 ed.)
    (“every word of a statute must be presumed to have been used                  Due to the single-taxpayer theory embodied in the
    for a purpo se”).                                                          consolidated return regulations and the resulting transferee
The majo rity wants to infer an intent test because example five lists
                                                                               liability imposed on LOF Glass for the ITC recapture, LOF’s
separate calend er years, instead of simp ly the ord er of events. T his       transfer of the Section 38 property to LOF Glass did not
argument is silly. Had the Commissioner listed the order of events, rather     trigger § 47; there was no disposition of Section 38 property,
than calendar years, it would not make an intent test a less plausible         and thus no ITC recapture. See Treas. Reg. § 1.1502-
inference—a taxpayer intending to transfer § 47 assets out of the              3(f)(2)(i). Commissioner argues that even if this is the correct
consolidated group would could still undertake the same series of
transactions in the sam e allegedly nefarious sequence. T he reference to
“calendar years” as opposed to “the order of events” indicates nothing
abo ut whether the C omm issioner meant to inco rporate an intent test.             12
                                                                                      Commissioner’s position is also inconsistent with the notion that
     The Commissioner’s choice of lang uage, howe ver, tells us much           the entity with the ability to keep the Section 38 property in the
more. If the Commissioner wanted an intent test, he could have used the        app ropriate trade or business use should be the same entity that faces
word “intent” in his exam ple. Sutherland also sup ports my interpretation.    recapture if it fails to do so . It may be mo re efficient to have the
See, e.g., 2A N O R M A N J. S INGER , S U T H ER LA N D S T A TU T ES A N D   taxpaying party be the one that holds the assets rather than force the
S TATUTORY C O N S TR U C TIO N § 46.06 at 135 (2000 ed.) (“W hat a            transferor to attempt to guarantee their future use ex an te by contract,
legislature says in the text of a statute is considered the best evidence of   since the property-holder (transferee) ca n more easily adap t to changes in
the legislative intent or will.”); S INGER , supra, § 47:23 at 304-06          its economic circumstances over the relevant life of the Section 38
(explaining that the doctrine of expressio unius est exclusio alterius         material. Notably, this case is not about whether a tax gets paid, but who
indicates “an inference that all omissions should be understood as             will pay it—the transferee or the transferor. Thus, siding with Taxpayer
exclusions”).                                                                  will not necessarily encourage tax avoidance.
No. 01-2741             Aeroquip-Vickers v. Commissioner                37     38   Aeroquip-Vickers v. Commissioner            No. 01-2741

interpretation of § 1.1502-3(f)(2)(i), the initial transaction                 recapture obligations remained, although now assigned to a
became relevant for § 47 purposes when LOF Glass left the                      different party.
LOF-affiliated group because the parent (LOF) no longer
retained interest in the Section 38 property.                                                               IV.

   In April of 1986, LOF Glass split-off from the LOF                             Commissioner also argues that the interpretation of
affiliated group in the “D” reorganization with the exchange                   § 1.1502-3(f)(2)(i) contained in Rev. Rul. 82-20 is consistent
of LOF Glass shares for Pilkington’s interest in LOF. This                     with the “step-transaction doctrine.” Commissioner notes that
occurred immediately after LOF made LOF Glass an                               the “incidence of taxation depends upon the substance of a
independent subsidiary, but the parties stipulated that LOF                    transaction,” rather than its form. Comm’r v. Court Holding
Glass continued to use the Section 38 property in the glass                    Co., 324 U.S. 331, 334 (1945); see also Kluener v. Comm’r,
business both before and after LOF Glass left the consolidated                 154 F.3d 630, 634 (6th Cir. 1998). “The step transaction
group. When LOF Glass left the group, it did so subject to                     doctrine is a judicial device expressing the familiar principle
the transferee obligation for the ITC recapture that arose when                that in applying the income tax laws, the substance rather than
it received the Section 38 property along with the LOF Glass                   the form of the transaction is controlling.” Brown v. United
Division business initially. See Treas. Reg. § 1.1502-                         States, 782 F.2d 559, 563 (6th Cir. 1986) (internal quotations
3(f)(2)(i).                                                                    omitted). Under this doctrine, “interrelated yet formally
                                                                               distinct steps in an integrated transaction may not be
   Although Commissioner argues, in accordance with Rev.                       considered independently of the overall transaction.”
Rul. 82-20, that these intra-group transfers and the “D”                       Comm’r v. Clark, 489 U.S. 726, 738 (1989). Although
reorganization evince an intent to avoid ITC recapture by                      various courts have applied different tests to determine
disposing of the property outside of the group, the worst the                  whether the step-transaction doctrine applies in a particular
transactions show is nothing more than a shift in ITC                          case, this Court uses the “end result” test. Brown, 782 F.2d
recapture liability.13 By transferring the LOF Glass Division                  at 564. Pursuant to the “end result” test, “purportedly
and the Section 38 property within the consolidated group, the                 separate transactions will be amalgamated into a single
parties imposed liability for the ITC recapture on LOF Glass.                  transaction when it appears that they were really component
When Pilkington acquired LOF Glass—albeit one day                              parts of a single transaction intended from the outset to be
later—LOF Glass brought with it the same ITC recapture                         taken for the purpose of reaching the ultimate result.” Id.
obligation. If LOF Glass became a member of a Pilkington                       (internal quotation marks omitted).
consolidated group, then that consolidated group would be
subject to ITC recapture as well. See Treas. Reg. § 1.1502-                       The appeal of step-transaction analysis rapidly dissipates
3(f)(2)(i). Under the consolidated return regulations, the ITC                 when one remembers that Commissioner stipulated that the
                                                                               transaction appropriately received “D” reorganization
                                                                               treatment, which means Commissioner stipulated, inter alia,
                                                                               that the split-off transaction was “not used principally as a
    13                                                                         device for the distribution of the earnings and profits” of LOF
        And it is not necessarily an intentional shift, since Commissioner
stipulated that the reorganization was “not used principally as a device for   or LOF Glass. See I.R.C. § 355(a)(1)(B). The Commissioner
the distribution of the earnings and profits of LOF or LOF Glass.” (See        thus conceded that LOF and LOF Glass were engaged in the
J.A. at 57.) The Co mmissioner’s stipulation is discussed m ore tho roughly    “active conduct of a trade or business” for at least five years
in conjunctio n with the step-transaction issue be low.
No. 01-2741             Aeroquip-Vickers v. Commissioner                39     40     Aeroquip-Vickers v. Commissioner                    No. 01-2741

prior to the transaction and for five years after Pilkington                   masquerading as a corporate reorganization, and nothing
became the owner of LOF Glass. See I.R.C. § 355(a) and (b).                    else.’ Gregory v. Helvering, 293 U.S. 465, 470 (1935)
If the transfers from LOF Glass Division to LOF Glass and                      (emphasis added).” By emphasizing “and nothing else,” the
ultimately to Pilkington had economic viability (and thus                      majority implies that, despite the government’s stipulation,
were not merely tax avoidance transactions), then the step-                    both a legitimate business purpose and an improper tax
transaction doctrine cannot apply. See Rev. Rul. 79-250,                       avoidance objective motivated the disputed transaction. The
1979-2 C.B. 156, 157 (explaining that where each step in a                     majority then cites a Tenth Circuit case, Associated
corporate reorganization has an independent legal and                          Wholesale Grocers, Inc. v. United States, 927 F.2d 1517,
economic significance, the step-transaction doctrine does not                  1526 (10th Cir. 1991), for the general proposition that a
apply).                                                                        taxpayer may not dodge provisions of the tax code merely
                                                                               because the taxpayer can articulate some business purpose for
  The majority cites no authority for the proposition that the                 its activity. In the present dispute, however, Taxpayer offers
IRS can accept an entire transaction as justified by a                         this Court much more than a general assurance that it had a
legitimate business purpose to determine whether “D”                           business purpose for its transaction.15
reorganization treatment will apply, but not accept a part of
that same transaction as motivated by a legitimate business                       Again, the Commissioner stipulated that the transaction
purpose exclusively to determine ITC recapture—particularly                    properly received “D” reorganization treatment, which means
given that the “substance over form” principle requires courts                 Commissioner stipulated, inter alia, that the split-off
to view transactions “as a whole, and each step, from the                      transaction was “not used principally as a device for the
commencement of negotiations to the consummation of the                        distribution of the earnings and profits” of LOF or LOF
sale, is relevant.”14 Court Holding, 324 U.S. at 334.                          Glass. See I.R.C. § 355(a)(1)(B) (emphasis added). The
                                                                               phrase “a device for the distribution of . . . earnings and
    The majority further concedes, as it must, that this case                  profits” means simply “a device for the distribution of . . .
does not involve a situation where “‘[t]he whole undertaking                   earnings and profits [so as to avoid taxes].” Id. Put
. . . was in fact an elaborate and devious form of conveyance                  differently, the Commissioner conceded that the split-off was
                                                                               not principally a tax avoidance mechanism. The majority’s
                                                                               Tenth Circuit step-transaction case does not involve any
    14
        One sentenc e drafted by the majority deserves particular attention.
                                                                               stipulation by Commissioner—let alone a concession that the
The majority claims, without citation, that “[h]ere, although the individual   taxpayer’s transaction did not principally serve a tax-
steps of the transaction had a legitimate business reason, the transaction     avoidance purpose.
must be treated as a single unit and judged by its end result.” I have no
idea how a party could possibly intend several steps to achieve various         Moreover, in Rev. Rul. 79-250, 1979-2 C.B. 156, the
legitimate business purposes but simultaneously intend the series of steps     Commissioner conceded that in § 368 situations like this one,
to accomplish an illegitimate tax-avoidance objective. As a matter of
logic, if an agen t undertakes a series of related acts, and if each step is
viewed as part of a process intended to achiev e an legitimate goal, it is          15
impo ssible to view all steps as intending to serve illegitimate ends.                 In fact, the Associa ted Gro cers court “share[d] the government’s
Somewhere along the line, the agent must have intended at least one of the     skepticism as to the alleged significance of taxpayer’s claimed business
steps to acco mplish something im proper (in this case, without a legitimate   purp ose.” 927 F.3d at 1527. Associa ted Gro cers also involved a
business purpose). Commissioner concedes Respondent acted with a               com pletely different statutory provision—a liquidation under I.R.C . § 332
business purpose at every stage.                                               rather than a § 368 restructuring. Id. at 1519.
No. 01-2741         Aeroquip-Vickers v. Commissioner         41

the step-transaction doctrine would not apply. According to
the Commissioner, “the substance of each of a series of steps
will be recognized and the step transaction doctrine will not
apply, if each such step demonstrates independent economic
significance, is not subject to attack as a sham, and was
undertaken for valid business purposes and not mere
avoidance of taxes.” (emphasis added). This seems to
resolve the matter, and the majority has no rational reason to
defer to Rev. Rul. 82-20 at the expense of Rev. Rul. 79-250.
                              V.
   More than two decades ago, this Court correctly observed
that the Treasury Department’s consolidated return
regulations should receive greater deference than
interpretations of those regulations. See Wolter Constr. v.
Comm’r, 634 F.2d 1029, 1034-35 (6th Cir. 1980). This
principle unquestionably applies here. It seems either very
difficult or impossible for an interpretive statement to survive
Skidmore review when that statement conflicts with the text
it purports to interpret. Commissioner’s Revenue Ruling is
not persuasive because it contradicts the text and examples in
§ 1.1502-3(f).
  For all the aforementioned reasons, I respectfully dissent.